Citation Nr: 1047926	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-24 124	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for the cause of the Veteran's 
death.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran was in beleaguered status from December 1941 to July 
1942; he was a prisoner of war from April 1942 to July 1942; he 
had recognized guerrilla service from June 1945 to December 1945; 
and he served in the Philippine Commonwealth Army from December 
1945 to April 1946.  The Veteran died in October 1980, and the 
Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In a decision in March 2007, the Board determined that new and 
material evidence had not been presented to reopen the claim of 
service connection for the cause of the Veteran's death.  The 
Appellant then appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In an Order, dated in October 2007, the Court granted a motion to 
remand the appeal to the Board, which was filed by the Secretary 
of VA and was unopposed by the Appellant.  The Order was also the 
Mandate of the Court.    

Subsequently, the Court received a copy of the death certificate 
of the Appellant, who had died in April 2007.  In a Memorandum 
Decision, dated in May 2008, the Court recalled its Mandate and 
revoked its October 2007 Order.  The Court also denied a motion 
of the Appellant's son to substitute himself as the Appellant.  



The Court then vacated the Board's March 2007 decision and 
dismissed the appeal pursuant to Landicho v. Brown, 7 Vet. App. 
42, 54 (1994) (when a veteran dies while an appeal of the denial 
by the Board of his claim for disability compensation under 
chapter 11 of title 38, United States Code, is pending, the 
appropriate remedy is to vacate the Board decision from which the 
appeal was taken and to dismiss the appeal) and Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996)(expressly agreeing 
with the Landicho holding).  


FINDING OF FACT

As the Board's decision of March 2007 was vacated, and before the 
Board promulgated a decision on the appeal, the Appellant died in 
April 2007 while the appeal was pending.  


CONCLUSION OF LAW

Due to the death of the Appellant, the Board does not have 
appellate jurisdiction to adjudicate the merits of the claim of 
whether new and material evidence has been presented to reopen 
the claim of service connection for the cause of the Veteran's 
death at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2007, the Court was notified in a letter from the 
Appellant's son that the Appellant had died in April 2007.  



In its May 2008 Memorandum Decision, the Court stated that the 
Appellant's death was substantiated by an attached copy of the 
Appellant's death certificate (although the certificate is not 
presently of record).  

As the Appellant's death comes during the pendency of her appeal, 
as a matter of law, the appeal does not survive her death, and 
the appeal must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); and Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  

The Board's dismissal of the appeal does not affect the right of 
an eligible person to file the request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans Benefits Improvements Act 
of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) 
(creating new 38 U.S.C.A. § 5121A, substitution in case of death 
of a claimant who dies on or as of October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under 38 U.S.C.A. 
§ 5121(a).  











The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
Veteran should file a request for substitution with the VA 
regional office from which the claim originated (listed on the 
first page of this decision).




ORDER

The appeal is dismissed.



	____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


